OPINION OF THE COURT
LEROY H. MOE, Circuit Judge.
THIS CAUSE was considered by the Court on appeal by the State. The lower court set the case for trial on December 20, 1989. The arresting officer was pregnant and unavailable for trial. The lower court judge dismissed the case.
THE COURT having read the briefs and the record on appeal, and having considered the applicable law finds that dismissal was too harsh a sanction in light of the fact that Defendant suffered no prejudice as a result of the delay. State v SMF, 546 So.2d 21 (Fla. 3d DCA 1989); State v Wilson, 498 So.2d 1053 (Fla. 4th DCA 1986); State v Daise, 508 So.2d 560 (Fla. 4th DCA 1987); State v Evans, 418 So.2d 459 (Fla. 4th DCA 1982); State v Hamilton, 546 So.2d 21 (Fla. 3d DCA 1989);
*26Based on the foregoing, it is
ORDERED AND ADJUDGED as follows:
This Court hereby reverses the order of the lower court dismissing this case, and remands the case back to the lower court for further proceedings consistent with this order.
Entered this 15th day of November, 1990.